The terms and conditions of employment of police officers of the *844town at all times material were governed by a collective bargaining agreement between the town and the Framingham Police Association (the Association) under which the Association was the exclusive representative of all police officers of the town except the chief and executive coordinator of the department. The plaintiffs, police officers, demanded time and a half for overtime to the extent attendance (including sleep time) at a police academy exceeded forty hours per week. The Association declined to press the plaintiffs’ demand to the arbitration stage, and the plaintiffs initiated this action. The plaintiffs had no right to process their grievance independently of the Association beyond two initial steps provided for in the collective bargaining agreement. An employee, unsupported by his union, may not compel arbitration. An exception to this general rule is made if bad faith or arbitrary or discriminatory conduct by his union has prevented an employee from obtaining arbitration. The plaintiffs have not claimed any breach of the Association’s duty of representation. Norton v. Massachusetts Bay Transp. Authy., 369 Mass. 1, 2 (1975), and cases cited therein, particularly Vaca v. Sipes, 386 U.S. 171, 184-186, 191-193, 194-195 (1967). See also Balsavich v. Local 170, Intl. Bhd of Teamsters, 371 Mass. 283, 286-287 (1976).
The case was submitted on briefs.
Aaron K. Bikofsky, Town Counsel, for the defendant.
Paul D. DeCenzo for the plaintiffs.
The judgment awarding overtime to the plaintiffs is reversed, and judgment is to enter dismissing the action.

So ordered.